 Case 18-13429-ref      Doc 32    Filed 11/13/18 Entered 11/13/18 14:02:35          Desc Main
                                  Document      Page 1 of 1
                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:
JOHN BORSCHEL                                              BK. No. 18-13429-ref
AKA JOHN C BORSCHEL
                                                     :
AKA JOHN CLIFTON BORSCHEL                                  Chapter No. 13
                                                     :
DBA ALLENTOWN CATERING
                                                     :
                    Debtor
                                                     :
                                                     :
WELLS FARGO BANK, N.A.
                                                     :
                    Movant                                 11 U.S.C. §362
                                                     :
               v.
                                                     :
JOHN BORSCHEL
                                                     :
AKA JOHN C BORSCHEL
                                                     :
AKA JOHN CLIFTON BORSCHEL
DBA ALLENTOWN CATERING
                    Respondent

                      ORDER MODIFYING §362 AUTOMATIC STAY

       AND NOW, upon Motion of WELLS FARGO BANK, N.A. (Movant), it is:


       ORDERED that Relief from the Automatic stay of all proceedings, as provided under 11
U.S.C. §362 is granted with respect to, 5080 CHAPMAN RD, OREFIELD, PA 18069 N/K/A 5080
CHAPMAN RD, ALLENTOWN, PA 18104(hereinafter the Premises) (as more fully set forth in the
legal description attached to the Mortgage of record granted against the Premises), as to allow
Movant, its successors or assignees, to proceed with its rights under the terms of said Mortgage.


 Date: November 13, 2018
                                        ___________________________________
                                        RICHARD E. FEHLING, BANKRUPTCY JUDGE



 WILLIAM MILLER*R, ESQUIRE               JOHN BORSCHEL
 (TRUSTEE)                               1730 Blue Barn Road
 2901 ST. LAWRENCE AVENUE,               Orefield, PA 18069
 SUITE 100
 READING, PA 19606

 BARTON KNOCHENMUS,
 ESQUIRE
 105 E POPLAR ST
 NANTICOKE, PA 18634-1119

 UNITED STATES TRUSTEE
 833 CHESTNUT STREET, SUITE 500
 PHILADELPHIA, PA 19107
